Citation Nr: 0329034	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for blackouts and 
seizures.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a hearing 
disability.

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran had no blackouts or seizures while he was in 
service, and his seizures and blackout were not caused by any 
disease or injury he had in service.  

2.  The veteran does not have diabetes mellitus.

3.  The veteran does not have a hearing loss disability.

4.  Tuberculosis occurred many years after his active service 
was completed, and was not the result of a disease or injury 
he had in service. 


CONCLUSIONS OF LAW

1.  A disability manifested by blackouts and seizures was not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

3.  Service connection for a hearing disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).

4.  Active tuberculosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
hospital records dated May 1982, September 1993, October 
1993, November 1996, February 1997, and October 2000; VA 
outpatient records dated October 1989 to February 1996; VA 
medical record dated December 1996; VA examination dated May 
2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, 
this case was remanded by the Board in February 2001 for 
further development to include VA examinations.  

The veteran was sent a VCAA letter in February 2001 and April 
2001.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, diabetes mellitus, active 
tuberculosis, and epilepsies are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Blackouts and seizures

Background

Service medical records are negative for any complaints, 
treatment, or diagnoses of blackouts or seizures.  At his 
September 1975 separation examination, the clinical 
neurological evaluation was noted as normal.  There was no 
evidence of a disability manifested by blackouts or seizures.

A May 1982 VA hospital admission record indicates that the 
veteran was admitted for alcohol abuse.  The veteran reported 
a 20-year history of heavy drinking and also for heavy 
alcohol abuse in the past one week prior to admission.  The 
veteran indicated that he had been drinking one gallon of 
wine plus some beer every day for the last 7 days prior to 
admission.  He gave a history of blackouts and occasionally 
hearing voices while drinking, but he denied DT's or 
withdrawal seizures.

VA outpatient treatment records dated October 1989 to 
February 1996 show treatment for lacerations of the lip and 
right arm.  The veteran was also admitted for detoxification 
with diagnoses of alcohol and drug dependence.  

A September 1993 VA admission record indicates that the 
veteran complained of seizures.  The veteran reported being 
diagnosed with seizures 10 years ago and had been without 
seizure medicine for 1 year.  The veteran thought he was 
having seizures in his sleep.  On an October 1993 admission 
record, the veteran indicated that he thought he was going 
into DT's.  The veteran stated he was seeing little 
creatures.  He indicated that he started drinking at 3:00 pm 
and stopped the following morning at 3:00 am.  He reported 
consuming 3-4 fifth wine, a 6 pack of beer, and a 5th of 
liquor.

A December 1996 VA medical record indicates that the veteran 
reported having a seizure disorder and was taking Dilantin.  
The provisional diagnosis was seizure disorder.

VA hospital records show that the veteran was admitted in 
November 1996 complaining of anxiety, depression and 
inability to deal with crowds, stress, etc.  He admitted to 
drinking daily, which he claimed was "self-medication".  It 
was noted that the veteran should avoid all alcohol, cocaine 
and other mind-altering substances not prescribed by a 
physician.  The veteran was again admitted in February 1997 
complaining of a laceration of the right arm, stating that he 
tried to kill himself.  The veteran reported that he was 
depressed and therefore cut his right wrist.  He also 
complained of hearing voices and admitted to drinking a quart 
of beer and a pint of wine a day prior to admission.  It was 
noted that the veteran had a long history, 30+ years of use 
of alcohol and was in seven inpatient programs in the past 
year.  It was noted that his past history also indicated that 
he had a history of seizure disorder for a long time and 
claimed to have hypothyroidism.  The veteran also had a long 
history of cocaine and marijuana abuse.  

October 2000 VA records indicate that the veteran was 
admitted for treatment of ETOH and crack cocaine dependency.  
He was treated with Librium Detox.  The impression was 
polysubstance abuse and seizure disorder by history.  A 
November 2000 medical note indicates that the veteran was 
admitted after complaining of suicidal ideation.  The veteran 
reported his alcohol use began at age 11 and became very 
severe and abusive at the age of 16.  He stated that he used 
cocaine and marijuana approximately 2 years ago along with 
the alcohol.  He indicated that he had 2 prior alcohol 
treatment programs and currently reported drinking 4 quarts 
of beer, a pint of wine and a pint of gin per day.  The 
veteran denied using drugs for one year.  It was noted that 
the veteran had a positive history for alcohol related 
blackouts with no history of DT's.  It was noted that the 
seizure history dated back to the age of 10 or 11.  The 
veteran indicated that he lied and never told the military he 
had a seizure disorder and was allowed in service.

At his May 2002 VA examination, the veteran reported that his 
seizures began at the age of 14 and that he had "none 
definite" in the military.  He described what he called 
nightmares and stated he might typically go six months free 
of an attack.  He indicated that most episodes began in his 
sleep.  He reported multiple radiologic and electrical tests, 
but did not know the names of these tests.  It was noted that 
he had been on Tegretol for approximately one year and has 
had no episodes during the past year.  The neurological 
conclusions indicated nocturnal epilepsy since age of 14, 
seizure free for one year.  His examination was negative 
except for slowed gait, borderline Romberg, and bizarre 
interpretation of traced figures.  The examiner indicated 
that the veteran's seizure disorder began prior to service.

Analysis

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

The evidence in this case does not support a finding that any 
disease or injury in service caused the veteran's seizures or 
blackouts.  Nor does the evidence support a finding that the 
veteran's seizure disorder was aggravated beyond a natural 
progression of the condition.  The service medical records 
are negative for any complaints, treatment, or diagnosis of 
blackouts or seizures.  At his October 2000 VA examination, 
the veteran reported that he lied to the military about his 
seizure history so that he could join.  The examiner at the 
October 2000 VA examination noted that the veteran had a 
positive history for alcohol related blackouts and noted that 
the seizure history dated back to the age of 10 or 11.  At 
his May 2002 VA examination the veteran reported no definite 
seizures while in service.  The examiner indicated that the 
veteran's seizure disorder began prior to service.  The 
salient finding is that no seizures or blackouts occurred 
while the veteran was in service.  Thus, even if the seizures 
and blackouts started before service, there is no basis for 
finding that there was an increase in severity of the 
disorder in service.  Furthermore, nothing in the medical 
evidence suggests that any disease or injury in service 
caused a disorder manifested by seizures or blackouts.  

For these reasons, the evidence does not support a grant of 
service connection either on the basis of incurrence in 
service or aggravation in service.  The preponderance of the 
evidence is against a finding of worsening beyond the natural 
progression during military service since the veteran did not 
suffer from seizures during that time. Because no competent 
medical evidence has been received to otherwise show that the 
veteran's preexisting blackouts and seizures underwent a 
chronic or permanent worsening during service, the appeal 
must be denied.  And the evidence is devoid of any suggestion 
that the disability is the result of an injury or disease 
that occurred in service.


B.  Diabetes mellitus

Service medical records are negative for complaints, 
treatment, or a diagnosis of diabetes mellitus.  At his 
September 1975 separation examination, there was no finding 
of diabetes mellitus.

At his May 2002 VA examination, the veteran reported no 
symptoms or signs of diabetes mellitus.  The veteran 
indicated that he might have had some symptoms at some time, 
but did not know what they would have been.  He noted that it 
might have been on those occasions when he had been treated 
for cocaine addiction and alcoholism and at times was not 
himself.  The examination showed that no skin lesions could 
be related.  The extremities, including the feet were 
inspected.  The veteran had normal pulses, and he retained 
sensation in the feet.  The veteran indicated that he was not 
on a restricted diet.  The impression was that diabetes 
mellitus was not found.  

Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for diabetes mellitus.  However, there is 
no medical evidence of record, which establishes that the 
veteran currently has diabetes mellitus.  There are no 
medical records diagnosing diabetes mellitus.  The May 2002 
VA examiner specifically noted that diabetes mellitus was not 
found.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claim must be denied.

C.  Hearing disability

Service medical records no complaints, treatment, or 
diagnosis of a hearing disability.  At his April 1974 
induction examination an audiological evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10

5
LEFT
15
0
0

0

At his September 1975 separation examination an audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

At his May 2002 VA audiological examination, the veteran 
reported suspected hearing loss.  The veteran indicated that 
he was exposed to noise while in service.  He indicated that 
he was a tank drier for approximately one year as well as 
exposure to large guns, grenades, and M-16 rifle.  The 
veteran also reported that after service he worked at a 
textile mill for 5 years with exposure to spinning machinery.  
He indicated that he also went hunting (infrequently) for 20 
years.  

On the authorized audiological evaluation in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
5
10
10
5
0

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

The examiner noted that the veteran's bilateral hearing was 
within normal limits

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

As is noted above, the veteran asserts that he is entitled to 
service connection for a hearing loss disability.  However, 
there is no medical evidence of record which establishes the 
veteran currently suffers from hearing loss.  Under these 
criteria, a "disability" for VA compensation benefit purposes 
is not shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.

D.  Tuberculosis

Service medical records are negative for complaints, 
treatment, or diagnosis of tuberculosis.  The veteran's 
separation examination dated September 1975 shows clinical 
evaluation of the lungs and chest as normal.

Treatment records from Rowan County Health Department dated 
April to July 1996 show that the veteran tested positive for 
tuberculosis was treated until June 1996 when records show 
that treatment was completed.

At his May 2002 VA examination, the veteran reported he was 
treated for tuberculosis in 1995.  It was noted that the 
veteran had a follow-up x-ray in 1999 which was normal.  

The examination showed the chest was normal in size and shape 
and the lungs were clear.  The veteran did not cough during 
the examination.  May 2002 chest x-ray was negative.  The 
diagnosis was history of positive tuberculin test, treated, 
treatment complete, asymptomatic, inactive with negative 
chest x-ray in 1999.  

Analysis

The above findings disclose that there is no medical evidence 
establishing that the veteran currently suffers from active 
tuberculosis.  No active tuberculosis was identified in 
service.  The first evidence of active tuberculosis was in 
April 1996, more than 20 years after separation from service.  
Treatment records from Rowan County Health Department 
indicates that the veteran was diagnosed with tuberculosis in 
1996 and treatment was completed in June 1996.  

Based on the evidence, it is found that the veteran's 
tuberculosis was first manifested many years after service.  
None of the medical reports suggests a link between the 
veteran's tuberculosis and a disease or injury in service.  
For these reasons, the evidence does not establish a basis 
for the grant of service connection for active tuberculosis.  
Furthermore, there is no medical evidence of current active 
tuberculosis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for tuberculosis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for blackouts and seizures 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for tuberculosis is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

